DETAILED ACTION
Response to Amendment
This office action is a response to an amendment filed on 02/24/2021. 
   Response to Arguments
On pages 7-9, the applicant  respectfully argues by adding emphasis that current prior art Islam fails to teach the limitations “the resource index including one or more resources in a second slot” of independent claims 1 and 13, therefore, 102 (a) (2) rejection should be withdrawn. 
In response to applicant’s argument, examiner disagrees with the applicant’s argument. The examiner’s interpretation of this claimed limitation is a User Equipment (UE) receives a preemption indicator (PI) with a resource index in a mini-slot of a slot or of a first slot of plurality of slots, and the PI indicates about adjusting or reducing transmission power (by the UE). The resource index or the PI includes one or more resources of another slot or a second slot. Applicant fails to explain in the specification about the differences between a “single pre-configured mini-slot” and a “mini-slot” known to a person of ordinary skill in the art, therefore, the examiner’s interpretation form a person of ordinary skill in the art for claimed limitation “a single preconfigured slot” claimed by the applicant and a “mini-slot” taught by Islam is same. The applicant fails to explained in the specification about the limitation, “including a resource for  reducing power”, therefore, the examiner’s interpretation for this limitation from a person of ordinary skill in the art is sending a PI indicator by a base station for adjusting or reducing power for the resources or mini-slots (first and second mini-slots) those are used for communication by the UE. Similarly, the applicant also fails to clarify in the 

In response to applicant argument about dependent claims 8, 10, 20 and 21 on pages 9 and 11,none of these claims are allowed, because they depend on the independent claims those don’t overcome with current prior art rejection. 
On pages 8-9, applicant respectfully argues current prior arts in combination fail to teach claimed limitation “transmitting a preemption indicator (PI) in a single 
 In response to applicant’s argument, the examiner disagrees with the applicant. The examiner’s interpretation of this limitation is a base station (BS) transmits a preemption indicator (PI) in a single preconfigured mini-slot in a first slot to an UE or a second UE for the URLLC packet (that was received by the BS), the PI indicates a resource index for reducing transmission power by the second UE. The resource index includes one or more resources of the second slot. Examiner’s mapping for this limitation is shown above. Examiner’s interpretation for claimed limitation “the resource index...” is same as claim 1 as explained above. Therefore, with above interpretation examiner’s assertion is clear. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, ZOU in combination with Islam teach claimed invention. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-7, 13 and 17-19 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Islam et al. (hereinafter, “Islam”; 20180035459).

In reference to claim 1, 
Islam teaches a method of wireless communication of a user equipment (UE), comprising: monitoring (monitor, paragraph 86); a single preconfigured mini-slot (mini-slots, paragraph 64); in each of a plurality of slots (slots, paragraph 64); for a preemption indicator (PI) (pre-emption indication, paragraph 86); 
receiving (notifies is interpreted as receiving by an UE, paragraph 85);the PI (the indication, paragraph 85);in the single preconfigured mini-slot (mini-slot, paragraph 64);of a first slot of the plurality of slots (fig. 8, element 800, slots is interpreted as using a first slot, paragraph 64), the PI including a resource (time-frequency information, paragraph 87); index (part of the indication refers to pre-emption indication, paragraph 87);associated with a reduced transmission power by the UE (selectively reduce power, paragraph 87), the resource index (part of the indication refers to pre-emption indication, paragraph 87 );including one or more resources(time-frequency information, paragraph 87); in a second slot aggregation of slots and mini slots is read as using multiple slots or a second, paragraph 64); and
transmitting (grant free and grant based transmission, paragraph 89);at least one packet (a frame structure, paragraph 95)with the reduced transmission power (update transmission power, paragraph 66); on the one or more resources (time-frequency resources, paragraph 66);in the second slot (aggregation of slots and mini slots is read as using multiple slots or a second, paragraph 64); or refraining from transmitting (adjust, stop or postpone, paragraph 69); the at least one packet (a frame structure, paragraph 95);on the one or more resources (time and frequency resources, paragraph 69); in the second slot (aggregation of slots and mini slots is read as using multiple slots or a second, paragraph 64). 

In reference to claims 5 and 17, 
Islam teaches wherein the reduced transmission power is preconfigured at the UE (update transmission power, paragraph 66). 

In reference to claims 6 and 18, 
Islam teaches wherein the plurality of slots (aggregation of slots and mini slots, paragraph 64); are associated with a frequency division duplex (FDD) configuration (FDD, paragraph 56). 
In reference to claims 7 and 19, 
Islam teaches wherein the plurality of slots (aggregation of slots and mini slots, paragraph 64); are associated with a time division duplex (TDD) configuration (TDD, paragraph 56). 

In reference to claim 13, 
Islam teaches an apparatus for wireless communication of a user equipment (UE), comprising: a memory (fig. 15, element 1506); and at least one processor (fig. 15, element 1504); coupled to the memory and configured to:
 monitor a single preconfigured mini-slot in each of a plurality of slots for a preemption indicator (PI); receive the PI in the single preconfigured mini-slot of a first slot of the plurality of slots, the PI including a resource index associated with a reduced transmission power, the resource index including one or more resources in a second slot; and transmit at least one packet with the reduced transmission power on the one or more resources in the second slot or refrain from transmitting the at least one packet on the one or more resources in the second slot (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 8 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over Islam et al. (hereinafter, “Islam”; 20180035459) in view of Xue et al. (hereinafter, “Xue”; 20200260418).
In reference to claims 8 and 20, 
Islam does not teach explicitly about the method of claim 8.

Xue teaches wherein the UE remains in a non-monitoring state (sleep mode, paragraph 194); in all mini-slots (current slot, paragraph 194); other than the single preconfigured mini-slot (current slot or mini-slot, paragraph 194); in each of the plurality of slots (fig. 4, element “Mini-slot”). 

It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam to use a non-monitoring state in all mini-slots other than the single pre-configured mini-slot plurality of a slots as taught by Xue bacuase it would provide a flexible discontinuous reception cycle for a service efficiency for variable duration period.
Claims 9-10 and 21-22 are rejected under 35 U.S.C 103 (a) as being unpatentable over Islam et al. (hereinafter, “Islam”; 20180035459) in view of ZOU et al. .
In reference to claim 9, 
Islam teaches a method of wireless communication of a base station, comprising: transmitting (sent, paragraph 87);a preemption indicator (PI) (pre-emption indication, paragraph 86);in a single preconfigured mini-slot (mini-slot, paragraph 64); in a first slot (aggregation slot is interpreted as using a slot or a fist slot, paragraph 64);to at least one second UE (fig. 1, element 120);for the first URLLC packet (a grant for URLLC uplink transmission is read as using URLL packets or a first packet, paragraph 84), the PI indicating a resource index (the indication refers to pre-emption indication, paragraph 87); associated with a reduced transmission power (reduce power, paragraph 87);by the at least one second UE (fig. 1, element 120), the resource index including one or more resources (time-frequency information, paragraph 87) in a second slot (aggregation slots with mini-slots is read as using multiple slots or a second slot, paragraph 87). 
Islam does not teach explicitly about receiving information from a first user equipment (UE) indicating the first UE will transmit a first ultra-reliable low latency communication (URLLC) packet.
ZOU teaches receiving information (fig. 5, step 200,Transmitting a scheduling request, paragraph 127);from a first user equipment (UE) (UE110,paragraph 126);indicating (URLLC-SR message ,paragraph 127); the first UE will transmit a first ultra-reliable low latency communication (URLLC) packet (URLLC data, paragraph 127); and 

It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam to receive information from a first user equipment (UE) indicating the first UE will transmit a first ultra-reliable low latency communication (URLLC) packet as taught by ZOU because it would allow sharing UL resource between UEs for efficiency for achieving highly robust UL data transmissions for URLLC use cases.

In reference to claims 10 and 22, 
Islam does not teach explicitly about the method of claim 10.
ZOU teaches wherein the information includes (URLLC-SR message, paragraph 127); a URLLC request indicating (URLLC-SR message, paragraph 127) that the first URLLC packet will be transmitted by the first UE (URLLC data, paragraph 127). 

It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam to use a URLLC request indicating a URLLC packet transmission by an UE as taught by ZOU because it would allow sharing UL resource between UEs for efficiency for achieving highly robust UL data transmissions for URLLC use cases.

In reference to claim 21, 
Islam teaches an apparatus for wireless communication of a base station, comprising: transmit a preemption indicator (PI) in a single preconfigured mini-slot in a first slot to at least one second UE for the first URLLC packet, the PI indicating a resource index associated with a reduced transmission power by the at least one second UE, the resource index including one or more resources in a second slot (these limitations are identical to claim 9, therefore, they are rejected as claim 9). 
Islam does not teach explicitly about using a memory; and at least one processor coupled to the memory, and receiving information from a first user equipment (UE) indicating the first UE will transmit a first ultra-reliable low latency communication (URLLC) packet.
ZOU teaches a memory (fig. 9, element 630); and at least one processor coupled to the memory(fig. 9, element 620); and configured to:
receive information from a first user equipment (UE) indicating the first UE will transmit a first ultra-reliable low latency communication (URLLC) packet (this limitation is identical to claim 9, therefore, it is rejected as claim 9); and
              Allowable Subject Matter
Claims 2-4, 11-12,14-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ABUSAYEED M HAQUE/
Examiner, Art Unit 2466            

/DIANE L LO/Primary Examiner, Art Unit 2466